Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Appeal Brief Conference 
In view of the Appeal Brief Conference dated 14 July 2022, the PROSECUTION IS HEREBY REOPENED.   
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Response to Appeal Brief
This Notice of Allowance has been issued in response to applicant’s communication filed on April 25, 2022 in response to PTO Office Action dated December 14, 2021 and Advisory Action dated March 10, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status
The instant application having Application No. 15/469,818 has claims 1-6, 8-13 and 15-20 pending in the application filed on 03/27/2017; there are 3 independent claims and 15 dependent claims, all of which are ready for examination by the examiner.  

Claim Rejections - 35 USC § 103

The Applicant’s arguments filed on 04/25/2022 with respect to the PTO Office Action dated December 14, 2021 and Advisory Action dated March 10, 2022 have been fully considered and are persuasive. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 
The prior arts made of Diaconu et al (US PGPUB 20180075089), Vermeulen et al (US PGPUB 20160086260) and Lee et al (US PGPUB 20140149353) teach “A computer-implemented method for asynchronous garbage collection in parallel transaction systems, the method being executed by one or more processors and comprising” Diaconu (Paragraph [0014], Paragraph [0015] and Paragraph [0028]), “receiving, by the one or more processors, a transaction of a plurality of transactions that is to be executed in a database system” Diaconu (Paragraph [0014]), “the database system comprising a column/row store storing one or more tables, a primary transaction manager, and a document store, the document store storing one or more documents, and comprising a secondary transaction manager and a clean-up manager” Vermeulen (Paragraph [0238], Paragraph [0241] and Paragraph [0289]), “determining, by the one or more processors, that the transaction of the plurality of transactions performed in at least a portion of the database system comprises a delete operation of old version data” Diaconu (Paragraph [0015] and Paragraph [0024]), “in response to the delete operation, inserting, by the one or more processors, a clean-up entry in the secondary transaction manager”  Lee (Paragraph [0025] and Paragraph [0029]), “the secondary transaction manager delegating the clean-up entry to the clean-up manager” Lee (Paragraph [0031]), “the secondary transaction manager delegating the clean-up entry to the clean-up manager” Lee (Paragraph [0031]), “attaching, by the one or more processors,  the clean-up entry to a subsequent transaction in order to determine and assign a time to the cleanup-entry that is used to subsequently trigger garbage collection” Lee (Paragraph [0031]) , “comparing, by the one or more processors, the time to a most-recently-reported minimum read timestamp that is most recently reported to the secondary transaction manager by the primary transaction manager” Vermeulen (Paragraph 0133], Paragraph [0142] and Fig. 18),  “wherein the primary transaction manager is continuously aware of minimum read timestamps associated with start times of the plurality of transactions” Vermeulen (Paragraph [0138]), “and the primary transaction manager periodically reports to the secondary transaction manager the minimum read timestamps associated with start times of the subset of transactions” Vermeulen (Paragraph [0063] and Paragraph [0149]), “that are affected by one or more read timestamps of one or more transactions of the plurality of transactions that are outside the subset of transactions” Vermeulen (Paragraph [0137]), “and a pendency of the clean-up entry is maintained until a parallel transaction of the plurality of transactions associated with the transaction, invisible to the secondary transaction manager, is executed” Vermeulen (Paragraph [0126], Paragraph [0169] and Paragraph [0260]), “determining, by the one or more processors, whether the time is less than the most-recently-reported minimum read timestamp” Lee (Paragraph [0030] and Paragraph [0045]), “and in response to determining whether the time is less than the most-recently-reported minimum read timestamp, selectively executing, by the one or more processors the clean-up entry to delete the old version data” Lee (Paragraph [0041]), but fail to teach the following claimed features in combination with the overall claimed limitations when interpreted in light of the specifications:
 (Independent Claim 1) "... the primary transaction manager being informed of all of the plurality of transactions, the secondary transaction manager being only informed of a subset of transactions of the plurality of transactions that are executed in the document store based on a timing assigned by the primary transaction manager that considers execution of any parallel transactions, the secondary transaction manager being unaware of transactions within the database system that are outside the document store and the clean-up manager executes garbage collection to free-up a memory of the document store …” 
The independent claims 8 and 15 were amended similar to claim 1 and have similar limitations; they are at least allowable for the same reasons as noted supra. 
The dependent claims 2-6, 9-13 and 16-20 depend from allowable base claims 1, 8 and 15 respectively thus they are at least allowable for the same reasons as noted supra. 
The prior art made of record Diaconu et al (US PGPUB 20180075089), Vermeulen et al (US PGPUB 20160086260) and Lee et al (US PGPUB 20140149353)  neither anticipate nor render obvious the above-recited combinations for at least the reasons specified and as shown in Applicant’s Arguments filed on 04/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al, (US PGPUB 20120167098), A transaction master for each of a plurality of transactions of a database is provided. Each transaction master is configured to communicate with at least one transaction slave to manage execution a transaction in the plurality of transactions. A transaction token that specifies data to be visible for the transaction on the database is generated. The transaction token includes a transaction identifier for identifying whether the transaction is a committed transaction or an uncommitted transaction. The transaction master is configured to update the transaction token after execution of the transaction. A determination whether the transaction can be executed on the at least one transaction slave without accessing data specified by the transaction token is made.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163